Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty Daniel Drexler (reg no 47535) on 5/25/2022.

The application has been amended as follows: 
Claim 7 has been amended to read “A rotor shaft comprising:
-	a pin with a shaft plug-in, and
-	a rotor shaft body being open at least a first end for receiving said pin and formed as a hollow rotary body, 
		wherein an oversize exists between an outer surface of the shaft plug-in and an inner surface of the rotor shaft body and the shaft plug-in is inserted into the open end of the rotor shaft body for fastening the pin to the rotor shaft body, characterized in that the inner surface of the rotor shaft body and/or the outer surface of the shaft plug-in is plastically deformed during inserting the shaft plug-in into the rotor shaft body, as a result of which a from fit is caused between the pin or the shaft plug-in and the rotor shaft body, and the connection between the pin or the shaft plug-in and the rotor shaft body is formed as toothing, 
wherein the outer surface of the shaft plug-in has at least three fixing elements for producing the oversize, wherein a material hardness of the fixing elements is greater than a material hardness of the inner surface of the rotor shaft body;
wherein the inner surface of the rotor shaft body has at least three fixing elements for producing the oversize, wherein a material hardness of the fixing elements is greater than a material hardness of the outer surface of the shaft plug-in; and
wherein the pin is produced in one piece with the fixing elements by means of forging”.
Claim 8 has been canceled.
Claim 10 has been added and reads “A rotor shaft comprising:
-	a pin with a shaft plug-in, and
-	a rotor shaft body being open at least a first end for receiving said pin and formed as a hollow rotary body, 
		wherein an oversize exists between an outer surface of the shaft plug-in and an inner surface of the rotor shaft body and the shaft plug-in is inserted into the open end of the rotor shaft body for fastening the pin to the rotor shaft body, characterized in that the inner surface of the rotor shaft body and/or the outer surface of the shaft plug-in is plastically deformed during inserting the shaft plug-in into the rotor shaft body, as a result of which a from fit is caused between the pin or the shaft plug-in and the rotor shaft body, and the connection between the pin or the shaft plug-in and the rotor shaft body is formed as toothing, 
wherein the rotor shaft comprises at least one of the following features:
-	a fixing element is constructed as an elevation of the outer surface of the shaft plug-in or the inner surface of the rotor shaft body, or  as an elongated structure in an axial direction of the rotor shaft body, which is wedge-shaped in the axial direction in order to facilitate the inserting of the pin into the rotor shaft body;
-	the rotor shaft body has a first shaft coupling at a second end;
-	wherein the pin shows 
iv)	a pin cover in the form of a radial broadening for locking and fixing the pin during inserting into the rotor shaft body, 
v)	a second shaft coupling for rotary coupling with a rotary shaft, and 
vi)	a relief groove formed on the pin cover for receiving material which has been removed, displaced or thrown up during inserting the pin into the rotor shaft body”.

Allowable Subject Matter
Claims 1, 4-7, 9 & 10 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832